Exhibit 16.1 June 27, Securities and Exchange Commission 100 F Street, N. E. Washington D.C. 20549-7561 Re: Worldwide Biotech and Pharmaceutical Company File No. 01-06914 Commissioners: We have read Item4.01 (1)of Form 8-K dated June 27, 2008, of Worldwide Biotech and Pharmaceutical Company and are in agreement with the statements contained therein insofar as they relate to our dismissal and our audit for the year ended December 31, 2007 and our reviews of interim financial statements. We are not in a position to agree or disagree with the statements contained therein in Item 4.01 (2) regarding the engagement of another independent registered public accounting firm or the approval of such engagement by the Board of Directors of the registrant. /s/Li&Company,PC Li & Company, PC
